WEBSTER, J.
The Department of Revenue has filed a petition seeking review of an order entered by an administrative law judge denying the Department’s motion for a protective order to prevent discovery by the respondent of what the Department claims is confidential information relating to another taxpayer, and directing the Department to produce the materials requested. We have jurisdiction. § 120.68(1), Fla. Stat. (1999). See Scientific Games, Inc. v. Dittler Bros., Inc., 586 So.2d 1128, 1130 (Fla. 1st DCA 1991). The request for production of documents sought materials relating to another taxpayer which are confidential pursuant to section 213.053, Florida Statutes (Supp.1998). That statute permits disclosure of such materials in re*206sponse “to an order of a judge of a court of competent jurisdiction.” § 213.053(8), Fla. Stat. (Supp.1998). As the Department correctly points out, while administrative law judges are “quasi-judicial officer[s] of a quasi-judicial forum,” they are simply not “judge[s] of a court of competent jurisdiction” for purposes of section 213.053(8). See Florida, State University v. Hatton, 672 So.2d 576, 579 (Fla. 1st DCA 1996) (neither the Division of Administrative Hearings nor its hearing officers are “[a] court of competent jurisdiction” for purposes of a statute authorizing release of otherwise confidential student information to such an entity). Accordingly, the administrative law judge lacked the power- to direct the Department to produce the materials requested.
We grant the Department s petition for review of non-final agency action; quash the order denying the Department’s motion for a protective order, and directing the Department to produce the materials requested; and remand with directions that the administrative law judge enter a protective order, as requested by the Department.
BOOTH and JOANOS, JJ., CONCUR.